Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Final Office Action mailed on 4/12/2022, the Applicant has filed a Request for Continued Examination (RCE) on 6/23/2022 amending claims 1 and 7-8. Claims 4, 6 and 13 have been cancelled. No claim has been added.

Previous rejections have been withdrawn in view of Applicant’s amendments and arguments filed on 6/23/2022.

Allowable Subject Matter

Claims 1-3, 5, 7-12 and 14-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A method for driving a silicon-based driving back plate, comprising: acquiring a watch position of a user on the silicon-based driving back plate within one frame time; determining a watch region of the user on the silicon-based driving back plate according to the watch position; and controlling a sum of an analog modulation bit for analog scanning charging performed on each row of pixels and a digital modulation bit for digital scanning charging performed on each row of pixels in the watch region to be greater than a sum of an analog modulation bit for analog scanning charging performed on each row of pixels and a digital modulation bit for digital scanning charging performed on each row of pixels in a non-watch region; wherein the method further comprising: controlling a quantity of digital scanning charging performed on each row of pixels in the watch region to be greater than a quantity of digital scanning charging performed on each row of pixels in the non-watch region, wherein the quantity of digital scanning charging performed on each row of pixels refers to the number of digital scanning charging performed on each row of pixels; wherein the method further comprising: staggering a time node of performing the analog scanning charging on each row of pixels in the watch region and a time node of performing the analog scanning charging on each row of pixels in the non-watch region, or staggering  a time node of performing the digital scanning charging on each row of pixels in the watch region and a time node of performing the digital scanning charging on each row of pixels in the non-watch region.”, as claimed in claim 1.

Regarding claims 2-3, 5, 7-12 and 14-18, these claims are allowed based on their dependency con claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623